DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-8, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsubo et al. US 2017/0018349, as cited by the Applicant.
As per claims 1-2, 6-8, and 19, Otsubo et al. discloses in Fig. 18 an electrical filter element (e.g. coil module 1d; As stated in Paragraph 67, functional components of a high-frequency filter are mounted on substrates 20, thus coil module 1d is necessarily “an electrical filter element”.), having:
as per claim 1, a first dielectric printed circuit board substrate (e.g. top substrate 20); a second dielectric printed circuit board substrate (e.g. bottom substrate 20); an annual magnetic core (e.g. coil core 11 which is a ring shape or “annular” as shown in related Fig. 2) which is arranged between the first printed circuit board substrate and the second printed circuit board substrate (Core 11 is arranged between the substrates 20.); and a number of internal electrical connection elements (e.g. two columnar conductors 14a) which are arranged in an inner region of the annual magnetic core (The conductors 14a are arranged within a center or “inner region” of the core 11.), wherein each internal electrical connection element electrically connects a connecting point on the first printed circuit board substrate to a corresponding connecting point on the second printed circuit board substrate (A left columnar conductor 14a electrically connects a right side (i.e. “connecting point”) of left trace 316 of the top substrate 220 to a right side (i.e. “corresponding connecting point”) of left trace 216 on the bottom substrate 120. A right columnar conductor 14a electrically connects a left side (i.e. “connecting point”) of right trace 316 of the top substrate 220 to a left side (i.e. “corresponding connecting point”) of right trace 216 on the bottom substrate 120.);
as per claim 2, a further number of external electrical connection elements (e.g. two columnar conductors 13a) which are arranged in an outer region of the annular magnetic core (The conductors 13a are arranged on an outside or “outer region” of the core 11.), wherein each external electrical connection element is configured to electrically connect a respective connecting point on the first printed circuit board substrate to a corresponding connecting point on the second printed circuit board (A left columnar conductor 13a electrically connects the left side (i.e. “connecting point”) of left trace 316 of the top substrate 220 to the left side (i.e. “corresponding connecting point”) of left trace 216 on the bottom substrate 120. A right columnar conductor 13a electrically connects the right side (i.e. “connecting point”) of right trace 316 of the top substrate 220 to the right side (i.e. “corresponding connecting point”) of right trace 216 on the bottom substrate 120.), wherein the first printed circuit board substrate comprises a first electrically conductive structure (e.g. left electrode trace 316) which is configured to electrically couple a respective internal electrical connection element (e.g. left columnar conductor 14a) with an external electrical connection element (e.g. left columnar conductor 13a), and wherein the second printed circuit board substrate comprises a second electrically conductive structure (e.g. right electrode trace 216) which is configured to electrically couple a respective external electrical connection element (e.g. right columnar conductor 13a) to a further internal electrical connection element (e.g. right columnar conductor 14a);
as per claim 6, wherein the inner region of the annular magnetic core is filled with a dielectric filling material (e.g. resin insulating layer 31);
as per claim 7, wherein the magnetic core has a closed annular structure (related Fig. 2; The coil core 11 is a closed ring or “annular” structure.); and
as per claims 8 and 19, wherein the magnetic core comprises one core with ferromagnetic particles which are separated from one another (Paragraph 71; The coil core 11 is made of iron which is a known ferromagnetic material.).
Claims 1, 5, 8, 10, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaffer et al. US 2010/0013589, as cited by the Applicant.
As per claims 1, 5, 8, 10, and 18-20, Schaffer et al. discloses in Figs. 1e-1f an electrical power converter (Paragraph 198; Inductor therein is used within a power supply, which is necessarily a “power converter” since power supplies convert input power to other levels as well-known in the art.) having an electrical filter element (Paragraph 198; Inductor device in Figs. 1e-1f are used in circuits which filter out frequencies (i.e. “filters”).), having:
as per claim 1, a first dielectric printed circuit board substrate (e.g. header 102); a second dielectric printed circuit board substrate (e.g. header 108); an annual magnetic core (e.g. toroidal core 110) which is arranged between the first printed circuit board substrate and the second printed circuit board substrate (Core 110 is arranged between the headers 102 and 108.); and a number of internal electrical connection elements (e.g. vias comprised of 120/106) which are arranged in an inner region of the annual magnetic core (The vias 120/106 are arranged within a center or “inner region” of the core 110.), wherein each internal electrical connection element electrically connects a connecting point on the first printed circuit board substrate to a corresponding connecting point on the second printed circuit board substrate (Each of the vias 120/106 electrically connects a “connecting point” of the header 102 to a “corresponding connecting point” of the header 108.);
as per claim 5, wherein the first printed circuit board substrate comprises a connecting device with a plurality of connecting elements (e.g. windings 104), wherein the connecting device is configured to be connected to an electrical voltage source (Paragraph 198; The inductor is used for applications having power supplies (i.e. “electrical voltage source”.), and wherein a respective connecting element is electrically coupled to an internal connection element (Each of the windings 104 is connected to a respective via 120/106.);
as per claims 8 and 19, wherein the magnetic core comprises one core with ferromagnetic particles which are separated from one another (Paragraph 71; The coil core 11 is made of iron which is a known ferromagnetic material.); and
as per claims 18 and 20, wherein the magnetic core comprises at least one air gap with ferromagnetic particles which are separated from one another (Fig. 1f; As shown, an air gap exists within the core 110. As stated in Paragraph 83, the core is made of ferrite which is a known ferromagnetic material.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schaffer et al. US 2010/0013589, as cited by the Applicant, in view of Wagoner US 2013/0207763.
As per claim 9, Schaffer et al. discloses the electrical filter element as claimed in claim 1, but does not disclose the electrical filter element having a cooling device which is thermally coupled to the magnetic core.
Wagoner et al. discloses in Fig. 1 inductor 10 including a core 12, where a well-known environmental issue heat may degrade the performance of the inductor. Thus, a cooling device 16 is provided therewith (Paragraphs 19 and 21 of Wagoner et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have utilized a cooling device, such as the one taught in Wagoner et al., with the inductor of Schaffer et al. with the motivation of providing the benefit of removing well-known thermal energy from the core while reducing eddy current losses (Paragraph 19 of Wagoner et al.). As an obvious consequence of the modification, the combination would have necessarily included: the electrical filter element having a cooling device which is thermally coupled to the magnetic core.
Allowable Subject Matter
Claims 3-4 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843